PER CURIAM:
Donikki Hardy appeals the district court’s denial of his motion for disclosure of the “signed grand jury concurrence form.” The decision whether to authorize disclosure of grand jury records is within the discretion of the district court. In re Grand Jury Proceedings, 800 F.2d 1293, 1299 (4th Cir.1986). “Parties seeking grand jury transcripts ... must show that the material they seek is needed to avoid a possible injustice in another judicial proceeding, that the need for disclosure is greater than the need for continued secrecy, and that their request is structured to cover only material so needed.” Id. at 1298. Our review of the record shows that the district court did not abuse its discretion in denying Hardy’s motion, as Hardy failed to make a particularized showing. Thus, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED